DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “at least one slot the is engageable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “side walls having an angle of approximately seven degrees from” and ends.  For purpose of examination on the merits, the examiner will interpret the claim based on pg. 9 of the specification, as if the claim also recited ‘from a vertical direction perpendicular to the central portion.’
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buttery (US 2,617,579).
Regarding claim 1, Buttery teaches a  blank (Fig. 7) for a food-containing tray (Fig. 1), the blank comprising: a first material layer including a central section 1 and a number of foldable sections 2, 4 connected to the central section; and a second material layer 12 applied over the first material layer to enable the second material layer to form leak-proof corners when the foldable sections are folded relative to the central section (col 2 lines 1-9).
Regarding claim 2, Buttery teaches adjacent foldable sections 2, 4 are engageable with one another (Fig. 3).
Regarding claim 3, Buttery teaches a first foldable 4 section includes at least one locking flap 6 thereon, the at least one locking flap engageable with at least one second foldable section 2 (Figs. 2-4).
Regarding claim 4, Buttery teaches the at least one locking flap 6 defines a gap (the cut line between panels 6 and 2 (Fig. 6) between the at least one locking flap 6 and the central section 1, and wherein the second material layer covers at least part of the gap and the at least one locking flap (Figs. 2 and 7).
Regarding claim 5, Buttery teaches the second foldable section 2 includes at least one slot 8 that is engageable with the at least one locking tab (Fig. 3).
Regarding claim 7, Buttery teaches the foldable sections are adapted to form leakproof corners having only two thicknesses of the first material layer (Figs. 3 and 6).
Regarding claims 8-9, Buttery teaches the second material layer is formed of a plastic film (col 2 lines 1-2), which is recyclable.
Regarding claim 11, Buttery teaches the second material layer is secured to the first material layer using an adhesive (col 2 lines 7-11).
Regarding claim 18, Buttery teaches a method for forming a food material tray (Fig. 1), the method comprising the steps of providing a blank (Fig. 7) including a first material layer having a central section 1 and a number of foldable sections 2, 4 engaged with the central section and a recyclable second material layer 12 (col 2 lines 1-2) disposed over the first material layer; and folding the foldable sections relative to the central sections and to one another to form a food material tray including leakproof corners (Figs. 2-3; col 1 lines 38-59).
Regarding claim 19, Buttery teaches the foldable sections include opposed side walls 4 having locking flaps 6 at each end (Fig. 7) and opposed end walls 2 including slots 8 engageable with the locking flaps (Fig. 3), and wherein the second material layer extends at least partially across a gap formed between the locking flaps and the adjacent end walls (Fig. 7), and wherein the step of folding the foldable sections comprises engaging the locking flaps within the slots to fold the second material layer therewith and form the leakproof corners (Fig. 3).
Regarding claim 20, Buttery teaches the step of applying an adhesive 15 to the locking flaps prior to engaging the locking flaps with the slots (Fig. 7; col 2 lines 10-11).

Claims 1, 2, 11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkhouse (US 3,900,158).
Regarding claim 1, Berkhouse teaches a blank for a food-containing tray, the blank comprising: first material layer 10 including a central section 22 (Fig. 1) and a number of foldable sections 14, 23-25 connected to the central section; and a second material layer 35 applied over the first material layer to enable the second material layer to form leak-proof corners when the foldable sections are folded relative to the central section (col 2 lines 31-35).
Regarding claim 2, Berkhouse teaches adjacent foldable sections are engageable with one another (Figs. 2 and 4).
Regarding claim 11, Berkhouse teaches the second material layer is secured to the first material layer using an adhesive (col 3 lines 47-55).
Regarding claims 16-17, Berkhouse teaches at least one aperture 36 disposed within the in the first material layer that extends completely through the first material layer and is covered by the second material layer (col 3 lines 50-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 4 above, and further in view of Hamblin (US 2007/0080200 A1). Buttery does not teach a stacking tab.  Hamblin teaches an analogous knock down tray formed around a central section 5 (Fig. 3) and teaches a locking assembly for securing the sidewalls in place where a first foldable section 7a includes at least one locking flap 9c thereon, the at least one locking flap engageable with at least one second foldable section 9a, and wherein the at least one locking flap defines a gap between the at least one locking flap and the central section (near gusset 21), and wherein the at least one second foldable section provides a stacking tab 9b over and spaced from the central section in the folded configuration (Fig. 1).  Hamblin teaches this locking arrangement allows a user to easily open the tray to provide better access to the food inside the tray (0010).  It would have been obvious to one of ordinary skill in the art to modify the structure of Buttery to use the locking panel arrangement of Hamblin for that purpose.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 4 above, and further in view of Stegner (US 2,837,261). Buttery does not teach the second material layer is formed of a cellulose material, but Palmer teaches the second layer may be formed using other materials that provide sealing (col 1 line 54-col 2 line 3). Stegner teaches an analogous container with a liner sheet and teaches it is known to use cellulose acetate (col 3 line 74-col 4 line 2). It would have been obvious to one having ordinary skill in the art to use a cellulose material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPO 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 11 above in view of Official Notice.  Buttery does not teach any specific adhesive. Official Notice is taken that it is well known in the art that thermally degradable adhesive is well known in the art.  It would have been obvious to one having ordinary skill in the art to use a thermally degradable adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPO 416.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 11 above, and further in view of Dunbar (US 2012/0228365 A1). Buttery does not teach use of a colored adhesive, though the examiner notes that any adhesive that isn’t completely clear inherently has some color to it. Dunbar teaches an envelope and teaches coloring a visible adhesive zone with colors and indicia for promotional purposes (0028- 0030). It would have been obvious to one of ordinary skill in the art to modify the structure of Buttery to create decorative adhesive zones as taught by Dunbar with the motivation of promoting a brand.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 4 above, and further in view of Mode (US 4,781,111) in view of Fitzgerald (US 3,520,441). Buttery does not teach tapered walls.  Mode teaches an analogous container and teaches it tapered walls are a known arrangement for this style of container so that assembled trays may nest when stacked (col 5 lines 1-7), but does not teach any specific tapering angle.  Fitzgerald teaches about frustoconical containers and teaches that these commonly include an angle that is seven degrees (col 1 lines 34-44). It would have been obvious to form the structure of Buttery using a 7 degree taper as taught by Mode and Fitzgerald with the motivation providing trays that can nest after being assembled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-872 for other references pertinent to the disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734